Citation Nr: 1335996	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-30 471	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of sunstroke, to include whether new and material evidence has been received to reopen a previously-denied claim.

2.  Entitlement to service connection for a disability of the brain, claimed as half brain missing and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran and his Spouse testified before the undersigned Veterans Law Judge in December 2010 by videoconference hearing from the RO.  A transcript of the hearing is of record.

In March 2013 the Board remanded the issues shown on the title page to the RO for further development.  The RO subsequently granted service connection for memory loss due to electroshock therapy in a rating decision issued in August 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence 
of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  



FINDING OF FACT

1.  The Veteran's claim for service connection for brain disability manifested by memory loss was based upon his sunstroke in service and constitutes a residual thereof. 

2.  The Veteran has not alleged any other residual disability from the sunstroke.

2.  The grant of service connection for memory loss due to electroconvulsive therapy used to treat his sunstroke in service resolved both issues listed on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for service connection for residuals of sunstroke are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).

2.  The criteria for dismissal of the appeal for service connection for a disability of the brain, to include half brain missing and memory loss, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any case over which it determines it does not have jurisdiction.  38 C.F.R. § 20.101(d) (2013).

In this case, the RO issued a rating decision in October 2010 denying service connection for a brain disability and declining to reopen a claim for service connection for residuals of sunstroke.  The Veteran filed a timely notice of disagreement (NOD) in November 2010.  Thereafter the RO issued a statement of the case (SOC) in September 2011, and the Veteran submitted a timely substantive appeal in January 2012.  The case was certified to the Board in February 2012.  The Board remanded the case in March 2013. 

Review of the original claim, the Veteran's correspondence to VA and his testimony before the Board shows he was effectively seeking service connection for cognitive impairment, to include memory loss, under two alternative theories: that such impairment is due to sunstroke in service, or that such impairment is due to brain damage that occurred from the electroshock therapy used to treat the sunstroke.  

The Veteran's January 2010 application listed the disability claimed as "brain injury."  The Veteran explained: "While in the service I was treaded [sic] with electro shock therapy repeatedly at Ft Bliss TX.  I was discharged directly from the Ft Bliss MTF with no explanation of why I received these treatments I was told it was because of "sun stroke."  Ever since then I have experienced a severe loss of memory (who my parents are learn objectives not retained) and have been unable to sustain gainful employment."  

Following remand by the Board, the Appeals Management Center (AMC) issued a rating decision in August 2013 that acknowledged the Veteran had sunstroke in service and that consequent to the sunstroke he was treated with electroshock therapy, which resulted in memory loss.  The rating decision granted service connection for memory loss due to electroshock therapy, and noted that the grant provided a total and complete resolution to his claim for service connection of a disability manifested by memory impairment.  

Although the RO initially chose to phrase the claim as two issues, it is clear from the record that the Veteran was claiming a brain disability manifested by memory loss as a residual to his sunstroke.  The Veteran has not alleged any other residual disability from his sunstroke, and clarified that point during his hearing.  As the August 2013 rating decision granted the benefit being sought, that is, memory impairment as a residual of his sunstroke, both issues on appeal have been granted.  Accordingly, there remains no case or controversy, and the appeal is dismissed. 



ORDER

The appeal regarding service connection for residuals of sunstroke is dismissed.

The appeal regarding service connection for a brain disability is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


